Citation Nr: 0306590	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  98-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating evaluation in excess of 10 
percent for right elbow lateral epicondylitis.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel












INTRODUCTION

The veteran served on active duty from April 1992 to January 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).


FINDINGS OF FACT

The veteran's right elbow lateral epicondylitis, the major 
extremity, is manifested by subjective complaints and 
limitation of flexion ranging from 139 to 143 degrees, 
supination of 82 degrees, and forearm pronation of 76 degrees 
without current objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness redness, heat, or 
abnormal movement.  .


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
elbow lateral epicondylitis, the major extremity, have not 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § Part 
4, Diagnostic Codes 5022, 5003, 5206, 5207 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In this regard the veteran was notified of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In letters dated in 
October 2002 and March 2003, the RO notified the veteran of 
VCAA, and of VA's duty to assist the veteran by obtaining 
evidence from various sources and to obtain a medical opinion 
if an examination or opinion is necessary.  The record shows 
that all pertinent evidence has been obtained and a VA 
examination has been conducted.  The Board finds that the VA 
has satisfied provisions of the VCAA.  Quartuccio v. 
Princippi, 16 Vet. App. 183 (2002).

Factual Background

Service medical records show treatment for right lateral 
epicondylitis in November 1996.  The report of the veteran's 
December 1996 discharge examination shows a diagnosis of 
right lateral epicondylitis.  

During a February 1997 VA examination the veteran complained 
of constant right elbow pain.  It was indicated she was 
right-handed.  X-rays of the right elbow were negative.  The 
pertinent diagnosis was subjective complaints of pain with 
movement of both elbows, left more than right without 
physical signs.  

In October 1997, the RO granted service connection for right 
elbow lateral epicondylitis, evaluated as 0 percent disabling 
effective January 2, 1997.  

The medical evidence in connection with the veteran's appeal 
includes the report of an August 1998 VA examination for 
joints.  At that time she indicated that she was a Licensed 
Practical Nurse (L.P.N.).  That report indicates that flexion 
of the right elbow was to 139 degrees.  X-ray examination of 
the elbows showed no bone or joint abnormality.  The report 
contains a diagnosis of alleged Achilles' tendonitis with 
degenerative joint disease of the hips, ankles, and elbows 
with no loss of function due to pain.  

The report of an April 2001 VA examination for joints shows 
that the veteran complained of right elbow pain weakness, 
stiffness, heat and redness, instability, giving way, 
fatigability and lack of endurance.  She denied swelling and 
locking.  She was taking medication daily.  She reported 
having flare-ups with weather change with an additional 10 
percent functional impairment during flare-ups.  She reported 
that she had tried to work as a dialysis technician but could 
not because of her elbow, and had also tried but was also 
unable to work as a truck driver due in part to her elbow.  

On examination, it was reported that motion stopped when pain 
began, and that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness 
redness, heat, or abnormal movement.  There was some guarding 
of movement.  The range of motion of the right elbow included 
flexion of 143 degrees, forearm supination of 82 degrees, and 
forearm pronation of 76 degrees.  X-ray examination showed 
well-maintained joint spaces of the elbows without evidence 
of fracture or dislocation, and no soft tissue abnormality 
was seen.    

The pertinent diagnosis was arthralgia of both elbows with 
loss of function due to mild pain.  The examiner commented 
that the veteran had lateral epicondylitis of the left elbow.  
The examiner noted that normal range of motion for the elbow 
is flexion of 0-145 degrees, forearm supination of 0-85 
degrees, and forearm pronation of 0-80 degrees.  The examiner 
further opined that the right elbow did not exhibit weakened 
movement, excess fatigability or incoordination.  The 
examiner was unable to detect this.  

The examiner also opined that pain could significantly limit 
function ability during flare-ups or when the right elbow is 
used repeatedly over a period of time; it did not demonstrate 
that during the present examination.  Finally, the examiner 
indicated that the examiner could not differentiate between 
symptoms of the veteran's elbow epicondylitis and her 
service-connected fibromyalgia.
  
In February 2002 the RO increased the assigned evaluation to 
10 percent, effective January 2, 1997.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

This appeal arises from initial rating of the veteran's 
service connected disability.  On granting service connection 
in an initial rating case, consideration should be given for 
the entire period since the effective date of service 
connection, as to whether different percentage ratings are 
warranted for different periods of time based on the facts 
found, a practice known as 'staged' ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2002).

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations. 
Id.  

The veteran's right elbow lateral epicondylitis is currently 
rated as 10 percent disabling rated under Diagnostic Code 
5022.  Diagnostic Code 5022 contemplates periostitis, which 
is rated on the basis of limitation of motion of the affected 
parts as degenerative arthritis, under Diagnostic Code 5003.  
Diagnostic Code 5003 provides for rating based on limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Where the limitation of 
motion of the specific joint or joints involved is 
noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The normal range of motion of the elbow is from zero degrees 
of extension to 145 degrees of flexion.  Full forearm 
pronation is from zero to 80 degrees, and full forearm 
supination is from zero to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5206 provides for the evaluation for 
limitation of flexion of the elbow.  Under Diagnostic Code 
5206, a 10 percent evaluation is warranted for flexion 
limited to 100 degrees, and a 20 percent evaluation is 
warranted for flexion limited to 90 degrees.  Limitation of 
flexion of the major forearm to 70 degrees warrants a 30 
percent evaluation; limitation of flexion of the major 
forearm to 55 degrees warrants a 40 percent evaluation; and 
limitation of flexion of the major forearm to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted for extension limited to either 45 or 60 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 75 degrees.  Limitation of extension of the major 
forearm to 90 degrees warrants a 30 percent evaluation; 
limitation of extension of the major forearm to 100 degrees 
warrants a 40 percent evaluation; and limitation of extension 
of the major forearm to 110 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207. 

Diagnostic Code 5208 provides for a 20 percent evaluation 
when flexion is limited to 100 degrees and extension is 
limited to 45 degrees.

The veteran's statements describing the symptoms of her 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  The Board also notes that she is a L.P.N.

In this regard veteran complains of right elbow pain, 
weakness, stiffness, heat and redness, instability, giving 
way, fatigability and lack of endurance.  She denied swelling 
and locking.  She reported having flare-ups with weather 
change with an additional 10 percent functional impairment 
during flare-ups.  However, the recent VA medical evaluations 
showed no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness redness, heat, or 
abnormal movement.  There was some guarding of movement.  
Furthermore there was only slight impairment in the range of 
motion of the right elbow, which included flexion ranging 
from 139 to 143 degrees, forearm supination of 82 degrees, 
and forearm pronation of 76 degrees.  Additionally, x-rays 
show no abnormality.  Most recently the pertinent diagnosis 
was arthralgia of both elbows with loss of function due to 
mild pain.  

The current findings show that the limitation of motion of 
the right elbow does not satisfy the criteria for an 
evaluation in excess of 10 percent.  Also, in view of the 
range of motion findings, which would be rated as non-
compensable under the pertinent diagnostic codes, the Board 
is satisfied that the degree of functional impairment due to 
pain as set forth in the Deluca case is adequately reflected 
in the current rating for the right elbow lateral 
epicondylitis.  In this regard, the Board notes that the most 
recent examiner opined that the right elbow did not exhibit 
weakened movement, excess fatigability or incoordination, and 
that although pain could significantly limit function ability 
during flare-ups or when the right elbow is used repeatedly 
over a period of time, this was not demonstrated during 
examination.

In this case the Board must therefore conclude that the 
preponderance of the evidence is against the claim for an 
increased rating for right elbow lateral epicondylitis.  The 
10 percent rating is the highest rating warranted during the 
appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased rating for right elbow lateral 
epicondylitis, the major extremity, is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

